DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/7/2020 are as follows: 
Claims 7-10 are newly added;
Claims 1-10 are pending and are being examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/19/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710257571.7 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Liquid reservoir suspended (Claims 3, 7);
Evaporator is exposed (Claims 4, 8);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 1-7 contain poor line quality, thereby rendering it difficult to clearly see all the details (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“point heat source” (Figures 5 and 7; “point” is not recited in the specification).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “heat source attached regions” and “heat sink regions” in quotation marks, wherein it is unclear if the quoted limitations are being positively recited.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation will be interpreted as being recited without quotation marks.
Claims 3 and 7 recite “the liquid reservoir is suspended, and is not connected with the heat spreading plate in a heat conduction manner”.  It is unclear how the reservoir is being suspended from the plate when the reservoir needs to be in communication with the insides of the plate to function.  Further, it is unclear how no heat conduction is being achieved, since the reservoir must be in fluid communication with the internal piping of the plate.  Thus, it would appear that the piping would conduct some heat.  Further, the heat transfer liquid inside the reservoir will conduct heat as it travels from the reservoir to the piping of the plate.  Thus, it does 
Claims 4 and 8 recite “the evaporator is exposed and directly attached to the biggest heat source”.  It is unclear what “exposed” is attempting to claim in this instance.  Does the limitation require an open evaporator with direct fluid contact with the heat source? Or does the claim only require an outer surface of the evaporator attached to the heat source for heat exchanger without direct fluid contact?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation will be interpreted as the evaporator has an outer surface in direct attachment to the biggest heat source.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asfia (US2008/0087406A1).
Re Claim 1. Asfia teaches a vapor chamber based on a flat plate loop heat pipe (18), wherein the vapor chamber is attached to heat sources (12), comprising: 
a heat spreading plate (24) (Figures 1, 3, 4; Paragraphs 32, 40-41); and 
a flat plate loop heat pipe (14) composed of an evaporator (20), a reservoir (left vertical conduit of 27 in Figure 4) and a gas/liquid line (27) (Figures 1, 3, 4; Paragraphs 32, 35-36, 40-41); 
wherein the flat plate loop heat pipe is pre-buried (via groove 26) in the heat spreading plate (Figures 6-7; Paragraphs 40-41); 
wherein the evaporator is arranged on the heat spreading plate at the position of attachment to the biggest heat source (12) in the heat sources (Figures 3-4; Paragraphs 38-39); 
wherein the reservoir is used to supply liquid to the evaporator (Figure 4; Paragraphs 35-39); 
positions on the heat spreading plate that are attached to other heat sources except the biggest heat source in the heat sources are used as "heat source attached regions" (back side of 24), and positions on the heat spreading plate that are not attached to the heat sources are used as "heat sink attached regions" (22) (Figures 3-4; Paragraphs 32-41); 
wherein the gas/liquid line leading out from an outlet of the evaporator is disposed in a meandering fashion between the "heat source attached regions" and the "heat sink attached regions" on the heat spreading plate, so that a liquid working fluid enters the "heat sink attached regions" after absorbing heat of the "heat source attached regions" and being evaporated into vapor, and a gas working fluid releases heat in the "heat sink attached regions" and is condensed into liquid; and circulation is performed hereby, and the working fluid finally flows back into the 

Re Claim 2. Asfia teaches cold sources (i.e. heat sinks) are arranged in the "heat sink attached regions" on one side or two sides of the heat spreading plate; and the gas/liquid line leading out from the outlet of the evaporator is disposed in a meandering fashion between the "heat sink attached regions" and the "heat source attached regions" on the heat spreading plate (Figures 3-4; Paragraphs 32-41). 
Re Claim 4 & 8. Asfia teaches the evaporator is exposed and directly attached to the biggest heat source in the heat sources (Figures 3-4; Paragraph 38). 
Re Claim 5 & 9. Asfia teaches the gas/liquid line is formed by a copper, stainless steel or titanium alloy pipeline sheet metal, and pre-buried in the heat spreading plate in a gluing or welding manner (Figures 3-4; Paragraph 36 teaches copper tubing and Paragraph 41 teachings gluing the tubing into the plate). 
Re Claim 6 & 10. Asfia teaches the heat spreading plate is an aluminum alloy plate (Figures 3-4; Paragraph 41). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asfia (US2008/0087406A1) in view of Smyrnov (US2003/0037910A1).
Re Claim 3 & 7, as best understood in view of the indefiniteness. Asfia teaches the liquid reservoir (Figures 3-4) but fails to specifically teach the liquid reservoir is suspended, and is not connected with the heat spreading plate in a heat conduction manner. 

Therefore, in view of Smyrnov’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to suspend the liquid reservoir of Asfia in order to allow for increased control of the mechanical energy accumulation from pressure pulsation (Paragraph 63).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to suspend the liquid reservoir in order to accommodate a larger sized reservoir in the heat pipe.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to suspend the liquid reservoir, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V, C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763